ARMSTRONG, Judge,
dissenting.
In my opinion the defendant did not actively breach the contract when she closed her loan application and paid the attorneys fees.
“In essence, an active breach is characterized by some act, a doing of the obligor which is indicative that he no longer can or that he will not perform his obligation.” Litvinoff, Civil Law Treatise, obligation, Book II, § 233, p. 439.
The trial testimony indicates that the defendant never actually authorized that her file be closed, although she did pay the attorney fees when a bill was submitted to her. In addition, her contract for the pine-brook property clearly indicates that she *626was still aware of and willing to proceed to act of sale on the Sail Street property.
In my opinion these actions do not indicate that the defendant would not perform. In my opinion the defendant did not actively breach the contract.
Since the defendant did not actively breach the contract the true issue is whether the telegrams constituted timely tender. Under these circumstances I agree with the trial court’s determination that tender was not. timely.
In sum I would affirm the trial court’s judgment.